EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney for applicant James A. O’Malley on 05/12/2021.
The application has been amended as follows: 

	40. (Currently Amended) A method of forming a micro distribution box, the method comprising the steps of:
	providing first and second fingers;
	overmolding a substrate onto the first and second fingers, the substrate having at least one aperture provided therethrough which exposes a portion of the first finger and a portion of the second finger;
	electroplating the exposed portions of the first and second fingers; and
directly mounting an electrical component to the exposed portions of the first and second fingers in order to electrically connect the electrical component to each of the first and second fingers to form a device; 
housing the device within a connector/housing which is configured to be connected to a mating connector; and
securing a cover to the connector/housing in a manner which prevents the device from being removed from the connector/housing.
	
41. (Canceled)

Allowable Subject Matter
Claims 26-40 and 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claim 26 discloses the combination features of “the substrate being overmolded to the first portions of the first and second fingers, the substrate not being overmolded to the second or third portions of the first and second fingers, the second portions of the first and second fingers extending outwardly from the substrate, the third portions of the first and second fingers being exposed via at least one aperture provided through the substrate.”  These features, in conjunction with other features, as claimed in the claim 26, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 27-39 depend on the allowed claim 26.
 	The claim(s) 40 and/or 43 disclose(s) the combination features of “electroplating the exposed portions of the first and second fingers; directly mounting an electrical component to the exposed portions of the first and second fingers in order to electrically connect the electrical component to each of the first and second finger to form a device; and securing a cover to the connector/housing in manner which prevents the device from being removed from the connector/housing.”  These features, in conjunction with other features, as claimed in the claim(s) 40 and/or 43, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 42 depends on the allowed claim 40.  Claim 44 depends on the allowed claim 43.
In response and remarks filed with the amendment on 04/28/2021 and in additional search conducted by the examiner, the claims 26-40 and 42-44, as amended, are allowable for the reasons stated in applicant’s remarks.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
05/12/2021